
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3


FORM OF MANAGEMENT AGREEMENT

        This MANAGEMENT AGREEMENT (the "Agreement") made as of this
            day of                        , by and between Regal Cinemas, Inc.,
a Tennessee corporation ("Manager") and United Artists Theatre Circuit, a
Maryland corporation ("Owner").

RECITALS

        WHEREAS, Manager owns, manages and operates a chain of motion picture
theatres;

        WHEREAS, Owner owns, manages and operates a chain of motion picture
theatres (all such theatres together with all future owned or leased theatres,
the "Theatres"); and

        WHEREAS, Owner desires to receive financial, operational and management
consulting and other management services from Manager and Manager desires to
provide such services to Owner upon the terms and conditions set forth in this
Agreement.

        NOW, THEREFORE, in consideration of the promises and of the mutual
covenants and agreements hereinafter contained, the parties agree with each
other as follows:

        1.    Engagement; Management Standards. Owner hereby employs and engages
Manager as the exclusive provider of the financial, operational and management
services described herein, and Manager hereby agrees to provide financial,
operational and management services to Owner, all on the terms and subject to
the conditions set forth below. In consideration of Manager's agreement to
provide such services, Owner hereby appoints Manager as its attorney-in-fact
with all legal rights and powers that Manager deems necessary or appropriate in
order to perform the services described herein, subject to the limitations set
forth in Section 11 hereof. Manager shall use its commercially reasonable
efforts to perform its obligations hereunder with the same degree of
professional competence and in accordance with the standard of care that Manager
employs in the management and operation of the theatres owned or operated by
Regal Cinemas, Inc.

        2.    Services of Manager. For all of the Theatres, Manager shall render
the following services, and such services shall include, subject to the
limitations set forth in Section 11 hereof, all items incidental or necessary to
performing the such services and to operating a theatre company, including
negotiating with all third party providers of goods, services, intellectual
property, etc. (collectively, the "Services"):

        (a)  Advertising & Marketing: except as provided for pursuant to that
certain Services Agreement dated                        , 2002 between Regal
CineMedia Corporation, a Delaware corporation, and Owner, development,
implementation and oversight of the advertising and marketing strategies of the
Theatres, including determining advertising policies; placing movie and show
time advertisements in newspapers; negotiation and monitoring contracts related
to movie and show time advertisements; marketing and promoting new theatres,
existing theatres and special events; placing marketing and promotional
materials in selected media and the negotiation and monitoring of contracts
related thereto; formulating, implementing and promoting special offers
including gift certificates, special rate promotions, etc.; development and
implementation of all media and public relations, including all charity and
community involvement programs;

        (b)  Film: development, implementation and oversight of the film-related
matters of the Theatres, including maintaining relationships with movie studios
and motion picture distributors, reviewing and monitoring motion pictures;
obtaining and negotiating licenses for exhibition of motion pictures, including
price, terms and conditions of studio contracts; monitoring compliance with film
license agreements; determining bookings for motion pictures, including
placement in theatres and auditoriums and the duration of each film's exhibition
in an auditorium;

1

--------------------------------------------------------------------------------




        (c)  Operations: development, implementation and oversight of the
overall operations of the Theatres, including hiring and firing of management
employees; managing management and theatre employees; serving as the employer
and paymaster for all employees; determining proper staffing levels; monitoring
overall theatre performance, including collections and revenues; monitoring sale
of concession items; monitoring ticket sales; contracting for video games and
other in-theatre entertainment; monitoring theatre upkeep and maintenance and
coordinating construction, maintenance and repairs with the purchasing and
concession functions; negotiating and paying utilities and basic services,
including electricity, water, HVAC, cleaning, trash removal, snow removal, etc.;

        (d)  Purchasing & Concessions: development, implementation and oversight
of the purchasing and concession functions of the Theatres, including
maintaining relationships with concession suppliers; negotiating and monitoring
terms and conditions of distribution agreements; monitoring supply of concession
goods; providing or contracting for the provision of technical services
including with respect to projector and screens; purchasing materials and
services for theatre upkeep and maintenance;

        (e)  Security: development, implementation and oversight of the security
of the Theatres, including investigating misfeasance and malfeasance in
theatres, including theft, robbery and other criminal behavior; monitoring
ticket and concession sales; providing in-theatre monitoring services;

        (f)    Real Estate & Property Development: development, implementation
and oversight of the real estate and property development and disposition
strategy of the Theatres, including exploring opportunities for new theatre
locations; negotiating with brokers for development and leases, including
entering into agreements as agent; providing advisory services regarding
demographic analysis; facilitating property dispositions

        (g)  Property Management: development, implementation and oversight of
the property management strategy of the Theatres, including maintaining
relationships with landlords; monitoring lease terms and conditions and
compliance therewith, including oversight lease modifications and amendments and
entering into agreements as agent; interacting with taxing authorities;

        (h)  Human Resources & Insurance: development, implementation and
oversight of the human resources and insurance strategies of the Theatres,
including establishing and maintaining policies related to employment, personnel
and compensation; performing background checks and other investigations as
necessary; handling matters related to employer-employee disputes; addressing
(in conjunction with counsel) all complaints and legal actions arising from the
operations of the Theatres; administering payroll, including calculation of
applicable tax and other withholdings; maintaining adequate levels of insurance
for property, casualty, general liability, director & officer, etc.;

        (i)    Training: development, implementation and oversight of the
training functions of the Theatres, including training of management and theatre
level personnel with respect to operations, systems and policies;

        (j)    Finance & Accounting: development, implementation and oversight
of the finance and accounting functions of the Theatres, including selecting and
implementing accounting policies; developing, administering and maintaining
systems to monitor revenues and expenditures; administering accounts payable;
administering recurring cash transfers; administering and maintaining general
ledger trial balance, balance sheet, income statement and certain other reports
by accounting category; maintaining all accounting records supporting Owner
financial statements; preparing period reconciliations and associated period end
journal entries for all balance sheet accounts; preparing budgets and
forecasting; and

2

--------------------------------------------------------------------------------




        (k)  Management Information Systems: development, implementation and
oversight of the management information systems of the Theatres, including
providing, installing and testing hardware and software; developing, installing,
monitoring and maintaining a wide area network; developing, installing,
monitoring and maintaining a central reporting system; providing technical
support and "help-desk" support to all departments; providing office supplies,
including telephones, photocopiers, facsimile services.

        3.    Fees. The fees for the Services shall be determined as follows: an
amount equal to three percent (3%) of the Adjusted Gross Revenues (as defined
below) (the "Management Fees"). "Adjusted Gross Revenues" shall mean the Gross
Revenues for a particular period less admissions taxes imposed on admissions
receipts for such period and any other taxes for such period imposed by any
lawful taxing authority. "Gross Revenues" shall mean for a particular period the
gross revenues of the Theatres from whatever source, including box office
receipts, special event revenues, concessions, game machines, etc.

        4.    Payment of Fees. As a part of the Services, Manager shall collect
all Gross Revenues from the Theatres operations. On a monthly basis, Manager
shall deduct the Management Fees and provide detailed back-up to Owner of the
Management Fees incurred. If in any month, Gross Revenues are insufficient to
satisfy the Management Fees, Manager shall invoice Owner for the amount of such
shortfall, and owner shall pay such invoice within ten (10) days after receipt.
In addition to such payments, Owner shall, upon execution of this Agreement, pay
Manager a one-time fee (the "Initial Fee") of $                  in
consideration of Services provided by Manager to Owner prior to the date of this
Agreement. The Initial Fee shall be calculated in the manner set forth in
Section 3 above for the period during which Manager provided Services to Owner
prior to the date of this Agreement.

        5.    Term. The term of this Agreement shall commence on the date hereof
and shall continue for one year; provided, however, that Owner shall have the
right to terminate this Agreement if Manager materially breaches any material
provision hereof and does not cure such breach within 30 days of the date of
written notice from Owner thereof. After such initial term, this agreement shall
automatically renew for additional continuous one year terms unless either party
delivers written notice of its intent to terminate this Agreement at least
30 days prior to the end of the then current term. Notwithstanding the
foregoing, either party may terminate this agreement for any or no reason upon
60 days written notice to the other party. For the period from the date hereof
through December 31, 2002, Manager shall provide the Services in conjunction
with existing management and systems in place at Owner; provided, however, by
January 1, 2003 Manager shall use its reasonable efforts to be solely
responsible for the Services.

        6.    Ownership of Information; Segregation of Operations.

        (a)  Ownership of Information. Owner shall provide to Manager all
information necessary for Manager to provide the Services. Owner shall remain
the owner of all proprietary information disclosed by it to Manager to assist
Manager in the provision of the Services, including all financial and other data
and including all patent, copyright, trademark, trade secret and other
proprietary rights and interests therein, and Manager recognizes and agrees that
nothing in this Agreement shall be construed as granting any rights, by license
or otherwise, in or to any proprietary information. Manager shall refrain from
disclosing any of Owner's confidential or proprietary information to any
unaffiliated third party (except to accountants, attorneys and other advisers
with a need to know such information and who are bound by similar restrictions
on disclosure), except as otherwise required by law (including securities laws
and regulations).

        (b)  Segregation of Operations. For so long as the credit arrangements,
bond indentures or other similar arrangements at Manager or Owner remain in
place or for such longer time as Manager shall deem necessary or advisable,
Manager shall use reasonable efforts to segregate the

3

--------------------------------------------------------------------------------




operations of the Theatres, including maintenance of separate bank accounts,
payroll accounts, financial data, etc.

        7.    Representations & Warranties Each of Manager and Owner represents
and warrants that:

        (a)  Organization, Standing and Power. It is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has the requisite corporate power and
authority to carry on its business as now being conducted. It is duly qualified
to do business, and is in good standing, in each jurisdiction where the
character of its properties owned or held under lease or the nature of its
activities makes such qualification necessary.

        (b)  Authority. It has all requisite corporate power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by it, the consummation by
it of the transactions contemplated hereby and the performance by it of its
obligations hereunder has been duly authorized by all necessary corporate
action. This Agreement has been duly executed and delivered by it and (assuming
the valid authorization, execution and delivery of this Agreement by the other
party hereto) constitutes the valid and binding obligation of it enforceable
against it in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and similar laws
relating to or affecting creditors rights generally and by general equity
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

        (c)  Consents and Approvals; No Violation. The execution and delivery of
this Agreement by it does not, and performance hereunder will not, conflict
with, or result in any violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination under, or
accelerate the performance required by, under any provision of: (i) any law,
statute, rule, regulation or judicial or administrative decision; (ii) its
certificate of incorporation, bylaws or other organizational or governing
documents; (iii) any mortgage, deed of trust, lease, note, stockholders'
agreement, bond, indenture, contract or other material instrument or agreement;
or (iv) any judgment, order, writ, injunction or decree of any court,
governmental body, administrative agency or arbitrator relating to it.

        8.    Excusable Delays.

        (a)  The phrase "Force Majeure Event" shall mean any cause, contingency
or circumstance that renders a party unable, wholly or in part, to perform its
obligations under this Agreement, and that is not within the reasonable control
of or due to the negligence or fault of such party, including: forces of nature,
acts of G            d, acts of public enemy, sabotage, acts, regulations,
legislation or binding orders of any federal, state or local government or
authority, embargoes, export or import restrictions or rationing or allocation,
fires, floods, landslides, lightning, ice storms or other disasters, other
unusually severe weather conditions, earthquakes; chemical contamination;
epidemics, plague, quarantines. Notwithstanding the foregoing, in no event shall
any of the following be considered a Force Majeure Event for purposes of this
Agreement: (i) changes in market conditions; (ii) equipment failures, unless
caused by a Force Majeure Event; and (iii) strikes, walkouts, lockouts, work
stoppages, other labor disputes, or industrial disturbances.

        (b)  In the event that that party is rendered unable, wholly or in part,
by a Force Majeure Event to perform its obligations under this Agreement, and if
the party so affected gives notice (including reasonably full details) of such
Force Majeure Event in writing to the other party as soon as practicable but in
no event later than two (2) days after the occurrence of such Force Majeure
Event, then the obligations of the party affected by the Force Majeure Event
(other than payment obligations, which shall not be suspended or excused), so
far as and to the extent that the obligations are affected by such Force Majeure
Event, shall be suspended during the continuation of such Force Majeure Event
until performance is no longer affected by such Force Majeure

4

--------------------------------------------------------------------------------




Event. Notwithstanding the foregoing, (i) a party affected by a Force Majeure
Event shall use all reasonable efforts to mitigate and ameliorate the adverse
effects thereof, and such party's obligations shall not be suspended pursuant to
this Section 8 to the extent that such efforts, if made, would have mitigated or
ameliorated such adverse effects, and (ii) the obligations of such party shall
not be suspended pursuant to this Section 8 to the extent that performance of
such obligations were due before the occurrence of the Force Majeure Event.

        (c)  The party seeking to have its obligations suspended because of a
Force Majeure Event shall have the burden of proving the existence, duration,
and adverse effect of such Force Majeure Event. The party affected by a Force
Majeure Event shall promptly notify the other party of the cessation of such
Force Majeure Event. Owner shall have no obligations to pay Manager for those
Services not provided as a result of a Force Majeure Event affecting Manager.
Manager and Owner shall have the right to terminate this Agreement if a Force
Majeure Event substantially disabled Manager's ability to perform its
obligations hereunder for a period of at least sixty (60) days.

        9.    Indemnification.

        (a)  Neither Manager nor any of its officers, directors or agents shall
be liable to Owner for any act or omission based upon errors of judgment or
other error in connection with the business or affairs of Owner so long as the
person against whom liability is asserted acted within the scope of his or her
authority under this Agreement, but only if such action or failure to act does
not constitute illegal conduct. Manager agrees to indemnify and hold harmless
Owner and its subsidiaries, the respective directors, officers, agents,
employees and legal representatives of Owner and its subsidiaries and each
person, if any, controlling Owner or any of its subsidiaries (other than
Manager) from and against any and all losses, claims, damages, liabilities,
costs, expenses (including reasonable attorneys' fees) ("Losses"), caused by,
related to or arising out of (i) a material breach by Manager of its obligations
hereunder or (ii) the gross negligence, bad faith or willful misconduct of
Manager in connection with Manager acting for, or providing Services to, Owner
pursuant to this Agreement, and, upon the entry of a final judgment by a court
of competent jurisdiction entitling Owner to indemnification hereunder, to
reimburse Owner and any other parties entitled to be indemnified hereunder for
all reasonable expenses (including all interest penalties, legal and other costs
and expenses together with any tax thereon) incurred by Owner or any such other
indemnified party in connection with investigating, preparing or defending any
such action or claim, whether or not in connection with pending or threatened
litigation in which Owner or any other indemnified person is a party. These
indemnification and expense reimbursement provisions are in addition to any
liability that Manager might otherwise have to Owner or any other person. The
foregoing agreement shall be in addition to any rights that any indemnified
party may have at common law or otherwise.

        (b)  Owner agrees to indemnify and hold harmless Manager and its
affiliates (other than Owner), the respective directors, officers, agents,
employees and legal representatives of Manager and its affiliates (other than
Owner) and each person, if any, controlling Manager or any of its affiliates
from and against any and all Losses, caused by, related to or arising out of
(i) a material breach by Owner of its obligations hereunder or (ii) Manager's
provision of the Services under this Agreement (other than any such Losses
resulting from the gross negligence, bad faith or willful misconduct of
Manager), and, upon the entry of a final judgment by a court of competent
jurisdiction entitling Owner to indemnification under, to reimburse Manager and
any other parties entitled to be indemnified hereunder for all reasonable
expenses (including all interest penalties, legal and other costs and expenses
together with any tax thereon) incurred by Manager or any such other indemnified
party in connection with investigating, preparing or defending any such action
or claim, whether or not in connection with pending or threatened litigation in
which Manager or any other indemnified person is a party. These indemnification
and expense

5

--------------------------------------------------------------------------------




reimbursement provisions are in addition to any liability that Owner might
otherwise have to Manager or any other person.

        (c)  For purposes of this Section 9, any person or entity entitled to
indemnification shall be hereinafter known as an "Indemnified Party" and any
person or entity liable to indemnify an Indemnified Party shall be known as an
"Indemnifying Party." The Indemnified Party shall notify the Indemnifying Party
under Sections 9(a) or 9(b) above as soon as practicable after the Indemnified
Party receives notice of or otherwise has actual knowledge of such claim, and
shall provide to the Indemnifying Party as soon thereafter as practicable all
information and documentation necessary to support and verify the claim being
asserted, and the Indemnifying Party shall be given access to all books and
records in the possession or control of the Indemnified Party that the
Indemnifying Party reasonably determines to be related to such claim.

        (d)  Promptly after receipt by an Indemnified Party of notice of the
commencement by any third party of any action, suit or proceeding that might
result in the Indemnifying Party becoming obligated to indemnify or make any
other payment to the Indemnified Party under this Agreement, the Indemnified
Party shall, if a claim in respect thereof is to be made against the
Indemnifying Party, notify the Indemnifying Party promptly in writing of the
commencement thereof. The failure of the Indemnified Party to so notify the
Indemnifying Party shall not relieve the Indemnifying Party from any liability
that it may have on account of this indemnification or otherwise, except to the
extent that the Indemnifying Party is materially prejudiced thereby. The
Indemnifying Party shall have the right, within thirty (30) days after being so
notified, to assume the defense of such litigation or proceeding with counsel
reasonably satisfactory to the Indemnified Party. In any such litigation or
proceeding the defense of which the Indemnifying Party shall have so assumed,
the Indemnified Party shall have the right to participate therein and retain its
own counsel at its own expense unless (i) the Indemnified Party and the
Indemnifying Party shall have mutually agreed to the retention of such counsel
or (ii) the named parties to any such litigation or proceeding (including the
impleaded parties) include both the Indemnified Party and the Indemnifying
Party, and representation of both the Indemnified Party and the Indemnifying
Party by the same counsel would be inappropriate due to actual or potential
differing interests between them; in either such case, such separate counsel may
be retained by the Indemnified Party and the Indemnifying Party's expense,
provided that in no event shall the Indemnifying Party be obligated to pay for
more than one counsel (in addition to any local counsel) for all such
Indemnified Party, unless the representation of all Indemnified Parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them or each such Indemnified Party is a named party to any
such litigation or proceeding. To the extent that the settlement of such an
action or proceeding, the defense of which has been assumed by the Indemnifying
Party, involves payment of money, the Indemnifying Party shall have the right,
in consultation with the Indemnified Party, to settle those aspects dealing only
with the payment of money. Notwithstanding the foregoing, in connection with any
such defense or settlement, the Indemnifying Party shall not enter into a
consent decree involving injunctive or other non-monetary relief or consent to
an injunction without the Indemnified Party's written consent, which consent
shall not be unreasonably withheld. The Indemnified Party shall cooperate, and
shall use its best efforts to cause its employees and the employees of any of
its respective subsidiaries to cooperate with the Indemnifying Party in the
defense of any action, suit or proceeding assumed by the Indemnifying Party.

        (e)  Each Indemnifying Party's obligation under this Section 9 shall not
affect the other party's right to seek any remedy upon a default by the
Indemnifying Party under this Agreement.

        (f)    All sums payable by an Indemnifying Party in accordance with this
Section 9 shall be paid without any deduction, withholding counter-claim or
set-off.

6

--------------------------------------------------------------------------------




        10.  Publicity; Confidentiality. Each party hereby covenants and agrees
that such party shall not, directly or indirectly, make any press release or
public notice, announcement, or filing available to the public concerning
Manager or Owner, or the intended business of either without prior notice to and
consultation with the other party, unless such notice and consultation is
impracticable under applicable laws or governmental regulations. It is
specifically recognized that the parties may be subject to the disclosure
requirements of the Securities Exchange Act of 1934, as amended, and may, from
time to time, be required to make such releases, notices, announcements or
filings without the opportunity for prior notice to or reasonable consultation
with the other party hereto. Each party covenants and agrees that, unless the
other party otherwise consents in advance in writing, and except as otherwise
required by an applicable law or governmental regulation, such party shall not,
directly or indirectly, disclose to anyone any nonpublic information regarding
this Agreement or any of the transactions contemplated hereby.

        11.  Extraordinary Expenditures or Commitments. On not less than a
quarterly basis, Manager will keep Owner and the Board of Directors of Owner
reasonably informed of the Services being provided hereunder and the Management
Fees incurred hereunder. In addition, Manager shall provide, promptly upon
request therefor by Owner's Board of Directors, such information regarding the
Services and Management Fees as shall be reasonably available. In the event
Manager determines that any of the Services require the expenditure or other
commitment, whether contingent or otherwise, by or on behalf of Owner in excess
of $750,000 in any one expenditure or other commitment for such Service or
$1,500,000 in the aggregate in any series of related expenditures or other
commitments for such Service, Manager shall seek the prior written approval of
the Board Directors of Owner; provided, however, that the following expenditures
or commitments shall be exempted from such approval requirements: (a) operating
expenses and commitments incurred in the ordinary course of business and
consistent with past practice (e.g., film licensing transactions with studios
and distributors), (b) expenses and commitments incurred pursuant to contracts
and other arrangements that have been approved by Owner's Board of Directors,
(c) maintenance and upkeep of Theatres and other facilities and (d) expenditures
required as a result of an emergency situation, as determined by Manager in its
reasonable discretion. Manager shall not dispose of any real or personal
property of Owner having a value in excess of $250,000 without the prior written
consent of the Board of Directors of Owner.

        12.  Reliance by Third Parties; Further Assurances. All third parties
may rely on a document executed by the Manager as binding Owner, and Manager
shall be permitted to inform third parties of the rights conferred on Manager
pursuant to this Agreement. No third party dealing with Owner shall be required
to ascertain whether Manager is acting in accordance with the provisions of this
Agreement. If Manager acts without authority, it shall be liable to Owner for
any damages arising out of its unauthorized actions. Subject to the provisions
of Section 11 of this Agreement, Manager shall have the exclusive power and
authority to conduct the business of Owner with respect to the Services;
provided, however, that nothing contained in this Agreement shall be deemed to
constitute a derogation of the ultimate authority of the Board of Directors of
Owner over the business and affairs of Owner, or to prevent such Board of
Directors from exercising its authority with respect thereto. Subject to the
provisions of Section 11 of this Agreement, Manager is hereby expressly
authorized to make all decisions with respect to the Services and to take all
actions necessary or reasonably appropriate to carry out such decisions. All
documents executed on behalf of Owner with respect to the Services need only be
signed by an authorized employee of Manager. In case at any time any further
action is necessary or desirable to carry out the purposes of this Agreement,
Owner will take such further action (including the execution and delivery of
such further instruments and documents) as Manager may reasonably request.

        13.  Waiver. The failure of any party hereto to enforce at any time any
of the provisions of the Agreement shall in no way be construed to be a waiver
of any such provision, nor in any way to affect the validity of this Agreement
or any part hereof or the right of such party thereafter to enforce each

7

--------------------------------------------------------------------------------


and every such provision. No waiver of any breach of or non-compliance with this
Agreement shall be held to be a waiver of any other or subsequent breach or
non-compliance.

        14.  Entire Agreement; No Third-Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement is not intended to confer upon any person
other than the parties hereto any rights or remedies hereunder.

        15.  Amendment. This Agreement may be amended by the parties hereto only
by an instrument in writing signed on behalf of each of the parties hereto.

        16.  Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other terms, conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic and legal
substance of the transactions contemplated hereby are not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement may be consummated as
originally contemplated to the fullest extent possible.

        17.  Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder may be assigned by any of the parties hereto (whether
by operation of law or otherwise) without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors or assigns.

        18.  Counterparts. This Agreement may be executed in counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.

        19.  Interpretation; Headings. When a reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement
unless otherwise indicated. The headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words "include," "includes" or
"including" are used in this Agreement, they shall be deemed to be followed by
the words "without limitation."

        20.  Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered personally, one day after being
delivered to a reputable overnight courier

8

--------------------------------------------------------------------------------


to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice):

Regal Cinemas, Inc.
7132 Mike Campbell Drive
Knoxville, TN 37918
Attention: Chief Financial Officer
  Regal Cinemas, Inc.
7132 Mike Campbell Drive
Knoxville, TN 37918
Attention: General Counsel
  United Artists Theatre Circuit
9110 East Nichols Avenue, Suite 200
Englewood, CO 80112
Attention: General Counsel
  and (which shall not constitute notice) to:
  The Anschutz Corporation
555 17th Street, Suite 2400
Denver, CO 80202
Attention: Michael Bennet
  Hogan & Hartson L.L.P.
One Tabor Center
Suite 1500
1200 Seventeenth Street
Denver, Colorado 80202
Attention: Christopher J. Walsh

        21.  Governing Law; Venue. This Agreement shall be construed in
accordance with and governed by and pursuant to the laws of the State of
Tennessee, without regard to the conflicts of law principals thereof, and any
action in connection herewith shall be brought by either party in the forums of
the Tennessee courts.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

    REGAL CINEMAS, INC.
 
 
 
 
 
 
      By:                

--------------------------------------------------------------------------------

        Name:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------


 
 
 
 
 
 
      UNITED ARTISTS THEATRE CIRCUIT
 
 
 
 
 
 
      By:                

--------------------------------------------------------------------------------

        Name:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------

[Signature Page to Management Agreement]

10

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.3

